EXAMINER'S AMENDMENT

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “a knowledge extraction portion which extracts intention understanding learning data from the text voice-recognized by the voice recognition portion, the utterance intention, and the answer text, wherein the intention understanding learning data is classified by a scenario context dependence degree describing a dependence on a scenario of the voice dialogue and the scenario context dependence degree is calculated by generating a random word string having the same length as the word string of the text obtained from the intention understanding model data; and a knowledge classification portion which classifies the knowledge extracted by the knowledge extraction portion according to characteristics.”
The closest prior art of:
Williams et al (US 2005/0105712) teaches a question answer system which identifies specific tasks in a conversation ([0066]).
Lee (US 20200074993) teaches an intention understanding technique ([0141-0142]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	/MATTHEW H BAKER/               Primary Examiner, Art Unit 2659